Citation Nr: 0028573	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  90-51 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an arthrotomy of the right knee with removal of lateral 
meniscus and tri-compartmental osteoarthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for a right knee disability and assigned a 10 
percent disability rating.  The veteran subsequently 
perfected a timely appeal regarding the disability rating 
assigned.

Thereafter, the Board remanded the veteran's case on three 
occasions: in December 1991, October 1993 and March 1995.  In 
a May 1996 decision, the Board granted an increased 
evaluation, 20 percent, for the veteran's service-connected 
postoperative right knee disability.  By that decision, the 
Board also denied claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and entitlement to 
service connection for a left shoulder disability.  The 
veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (the Court).

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand in July 1997, requesting that the Court 
vacate the Board's May 1996 decision and remand the issues of 
entitlement to an increased evaluation for a postoperative 
right knee disability and entitlement to service connection 
for a left shoulder disability.  The parties also requested 
that the veteran's claim of entitlement to service connection 
for PTSD be dismissed as moot.  In July 1997, the Court 
granted the motion, vacated the Board's May 1996 decision and 
remanded the veteran's claims of entitlement to an increased 
evaluation for a postoperative right knee disability and 
entitlement to service connection for a left shoulder 
disability to the Board for compliance with directives that 
were specified in the motion.  The veteran's appeal as to the 
remaining issue of entitlement to service connection for PTSD 
was dismissed as moot.

In April 1998, the Board remanded the veteran's claims to the 
RO for further evidentiary development and for readjudication 
in light of the Court's directives.  The Board remanded the 
veteran's claims to the RO again in June 1999, after finding 
that the RO had failed to comply with the instructions set 
forth by the Board in its April 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998)
[where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand will ensue]. 

The RO subsequently completed the requested development, and 
in a March 2000 rating decision, granted an increased 
evaluation, 30 percent, for the veteran's service-connected 
arthrotomy of the right knee with removal of lateral meniscus 
and severe tri-compartmental arthritis, effective February 
22, 2000.  The claims folder was then returned to the Board.  
In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on 
a claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement the disability rating.

In a March 2000 Rating Decision, the RO also granted the 
veteran's claim of entitlement to service connection for 
impingement syndrome of the left shoulder with associated 
acromioclavicular osteoarthritis.  As this grant represent 
the award of the benefit sought by the veteran, this matter 
is no longer before the Board on appeal and it will be 
discussed no further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  For the period prior to February 22, 2000, the competent 
and probative evidence demonstrates that the veteran's 
residuals of an arthrotomy of the right knee with removal of 
lateral meniscus and tri-compartmental osteoarthritis were 
manifested by limitation of extension to no more than 15 
degrees, with additional functional loss due to fatigability, 
lack of endurance and pain on motion.

2.  For the period following February 20, 2000, the competent 
and probative evidence demonstrates that veteran's the 
residuals of an arthrotomy of the right knee with removal of 
lateral meniscus and tri-compartmental osteoarthritis were 
manifested by limitation of extension to no more than 20 
degrees, with additional functional loss due to fatigability, 
lack of endurance and pain on motion.

3.  The competent and probative evidence demonstrates that 
from February 28, 1989 forward, the veteran's residuals of an 
arthrotomy of the right knee with removal of lateral meniscus 
and tri-compartmental osteoarthritis have also been 
manifested by severe impairment of the right knee, due to 
symptoms such as instability, crepitus, and locking-up.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for limitation 
of extension of the knee with additional functional loss are 
met for the period from February 28, 1989 to February 22, 
2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45 4.71a, Diagnostic Codes 5010, 5261 (1999).

2.  The criteria for a 40 percent evaluation for limitation 
of extension of the knee with additional functional loss are 
met for the period from February 22, 2000 forward.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5261.

3.  The schedular criteria for a separate 30 percent 
evaluation for severe instability of the knee have been met, 
effective from February 28, 1989.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.21, 4.25, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement an increased evaluation 
for his service-connected right knee disability.  In the 
interest of clarity, the Board will first discuss the 
pertinent law and VA regulations.  The Board will next 
address the factual background of this case, followed by an 
analysis of this issue.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

38 C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See also 38 C.F.R. § 4.25 (1999).

Specific schedular criteria - knee disabilities

Traumatic arthritis, if substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be established where x- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation; a 
10 percent evaluation shall be established for x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  See also 38 C.F.R. § 4.71, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon 
additional disability. When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis. If the veteran does not at 
least meet the criteria for a zero- 
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual Background

The veteran's service medical records reveal that in July 
1962, he began complaining of pain in his right knee.  By May 
1963, the veteran had been diagnosed with chondromalacia and 
internal derangement of the right knee due to a tear of the 
lateral meniscus.  In March 1964, he underwent a lateral 
meniscectomy in his right knee.  The procedure revealed the 
presence of a small tear in the mesial portion of the lateral 
meniscus, which was removed in its entirety.  Subsequent 
service medical records reveal recurring complaints of pain 
and swelling in the right knee.  In a separation examination 
conducted in December 1966, a diagnosis of chondromalacia was 
noted.

There is no pertinent medical evidence of record for 
approximately the next 23 years.  On February 28, 1989, the 
veteran filed a claim of entitlement to service connection 
for a right knee disability.  

During a VA physical examination conducted in April 1989, the 
veteran reported that he had experienced increasing instances 
of pain, stiffness, and swelling in his right knee over the 
past ten years.  Although he stated that he had not sought 
medical care, he indicated that the pain had been so severe 
over the past three or four years that he was unable to bend 
down in his chosen occupation.  The veteran further indicated 
that his knee snapped and popped when walking, and that these 
symptoms became more severe when his knee was swollen.  He 
reported that his knee would also occasionally lock up, and 
that he had difficulty bending it.  Examination revealed the 
right knee to be somewhat edematous with an increase in the 
transverse diameter and fullness as compared to the left 
knee.  Extension of the right knee was limited in the last 10 
to 15 degrees, apparently by mechanical factors.  Flexion was 
found to be limited to approximately 90 degrees, secondary to 
mechanical obstruction.  The VA examiner found that there was 
no ballottement of the patella, and that there was good 
stability of the lateral and medial collateral ligaments.  
The VA examiner noted a diagnosis of internal derangement of 
the right knee, with scarring and limitation of motion with 
considerable impairment.

X-rays obtained in April 1989 revealed no evidence of a 
fracture, dislocation, or destructive bony lesion.  
Hypertrophic and degenerative change with mild-to-moderate 
narrowing of the knee joint disc space was present.  
Hypertrophic change was also noted in the region of the 
patella joint.  The VA radiologist found no evidence of any 
soft tissue swelling or suprapatellar effusion. 

In the August 1989 rating decision, the RO granted service 
connection for a right knee disorder and assigned a 10 
percent disability rating.  In September 1989, the veteran 
submitted a Notice of Disagreement with respect to that 
decision.

VA outpatient treatment records dated between September 1989 
and October 1990  show ongoing complaints and treatment for 
pain and swelling in his right knee.  Various other symptoms 
were also noted during this period, including crepitus and 
effusion.  In November 1989, a VA examiner found that range 
of motion in the veteran's right knee was from 0 to 130 
degrees.  During a May 1990 examination, it was noted that x-
rays of the right knee had revealed gross instability and 
degenerative joint disease.  VA outpatient treatment records 
dated throughout 1991 and 1992 show that the veteran 
continued to receive ongoing treatment for his right knee 
pain.  In September 1991 and January 1992, the veteran also 
reported that his right knee was unstable.

In December 1991, the Board remanded the veteran's case for 
additional evidentiary development.  The focus of this 
remand, however, was on the veteran's claim of entitlement to 
service connection for PTSD.  No instructions were noted 
regarding the veteran's right knee claim.  In October 1993, 
the Board again remanded the veteran's case.  In this remand, 
the Board instructed the RO to provide the veteran with an 
orthopedic examination in order to assess the current 
severity of his service-connected right knee disorder.

In December 1993, the veteran was provided with a VA 
orthopedic examination.  The veteran reported that over the 
last several years, he had experienced a progressive 
worsening of his right knee problems.  He stated that he had 
been told by a physician that he would have to undergo a 
right knee arthroplasty in the near future.  Examination 
revealed the veteran to be grossly neurovascularly intact in 
the right lower extremity.  The VA examiner noted that he had 
flexion contracture to 12 degrees and further flexion to 110 
degrees.  A well-healed right lateral knee scar was noted.  
The VA examiner noted that the collateral ligaments were 
stable, but that there was obvious atrophy of the right 
quadriceps as compared to the left.  Some mild effusion was 
noted.  X-rays revealed moderate to severe degenerative 
arthritis, which was noted to be tri-compartmental.  The VA 
examiner concluded that the veteran would most likely require 
a total knee arthroplasty sometime in the future.

In March 1995, the Board again remanded this case to the RO 
for additional development.  The Board instructed the RO to 
provide the veteran with an additional orthopedic 
examination.

During an August 1995 VA orthopedic examination, the veteran 
reported that he was experiencing progressive pain and 
decreasing range of motion in his right knee.  Examination 
revealed range of motion to be from 10 degrees to 100 degrees 
in the right knee.  Some crepitus was noted on range of 
motion, but no effusion was found and the veteran was noted 
to be stable to ligamentous exam.  The VA examiner noted the 
presence of a well-healed lateral arthrotomy incision scar.  
X-rays showed significant osteophyte formation in the medial 
and lateral tibiofemoral joints and in the patellofemoral 
joint.  The VA examiner noted an impression of progressive 
degenerative changes in the right knee.

In a May 1996 decision, the Board determined that an 
increased evaluation, 20 percent, was warranted for the 
veteran's service-connected postoperative right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The veteran subsequently filed a timely appeal to the Court.

In a rating decision issued in May 1996, the RO implemented 
the Board's decision to grant a 20 percent evaluation for the 
veteran's service connection right knee disability.  The RO 
assigned an effective date of February 28, 1989, which is the 
date on which the veteran's initial claim for service 
connection was received.

As noted above, while the case was pending at the Court, the 
veteran's attorney and the VA Office of General Counsel filed 
a joint motion for remand in July 1997, requesting that the 
Court vacate the Board's May 1996 decision and remand the 
issues of entitlement to an increased evaluation for a 
postoperative right knee disability.  The joint motion stated 
that the Board had failed in its May 1996 decision to give 
any consideration to whether the veteran experienced any 
functional loss due to pain or other symptoms pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The joint 
further stated that a remand was appropriate in order to 
allow the Board an opportunity to consider these provision as 
required by the Court's decision in DeLuca, 8 Vet. App. at 
206.

In July 1997, the Court granted the motion, vacated the 
Board's May 1996 decision and remanded the veteran's claim of 
entitlement to an increased evaluation for a postoperative 
right knee disability to the Board for compliance with 
directives that were specified in the motion.

Outpatient treatment records reveal that throughout this 
period, the veteran continued to receive ongoing fee-basis 
treatment for his right knee disorder from a private 
physician.  On several occasions in 1997, the physician Dr. 
G.L., noted a diagnosis of right knee instability.

In April 1998, the Board remanded the veteran's case to the 
RO for additional evidentiary development.  The Board 
determined that another VA orthopedic examination was 
necessary in order to adequately address the degree of pain 
and functional loss the veteran experienced in his right 
knee.

In accordance with the Board's remand instructions, the RO 
provided the veteran with an orthopedic examination in July 
1998.  The examination was conducted by Dr. G.L., the same 
physician from whom the veteran had been receiving his fee-
basis treatment.  The veteran reported that he was working 
for a juvenile service and that he had taken no time off from 
work over the last six months due to his right knee 
disability.  He reported that he experienced swelling, 
popping, clicking, and decreased range of motion in his right 
knee.  Upon examination, the physician noted the presence of 
a well-healed and non-adherent incision scar.  Range of 
motion was noted to be from 5 to 100 degrees with associated 
patellofemoral crepitus with range of motion and lateral 
joint line pain.  Cruciate and collateral ligaments were 
noted to be intact, and the neurovascular status of the 
veteran's right lower extremity was noted to be intact.

In a March 1999 clinical note, Dr. G.L. noted another 
diagnosis of right knee instability.

In June 1999, the veteran's case was returned to the Board.  
The Board determined that the RO had failed to comply with 
its April 1998 remand instructions by providing the veteran 
with an orthopedic examination that fully addressed the 
degree of functional loss experienced in his right knee due 
to pain and other symptoms.  For this reason, the Board again 
remanded the veteran's case to the RO in order to provide the 
veteran another orthopedic examination.

In February 2000, the veteran was provided with another 
orthopedic examination by Dr. G.L.  The veteran reported that 
he was working as a compliance auditor for the State of 
Florida and that he had not lost any time of off work due to 
his right knee condition.  He indicated that doing yard work, 
climbing ladders, and engaging in repetitive bending, 
stooping, or lifting increased his right knee pain.  He 
stated that he experienced swelling, popping, and clicking in 
his knee, and that the pain increased with standing for 
prolonged periods or after walking long distances.  Upon 
examination, range of motion was noted to be from 20 to 90 
degrees.  The physician noted some pain to palpation in both 
the medial and lateral joint line spaces.  The physician also 
noted the presence of a well-healed and non-adherent lateral 
joint incision scar.  The physician indicated that the 
veteran had placed on a treadmill at a standard 1.4 per hour 
walking rate.  After two minutes and fifty seconds, this had 
to be terminated due to increased pain in the veteran's right 
knee.  The veteran was also placed on a knee extension 
machine at 30 pounds and accomplished ten repetitions with 
his left knee.  With his right knee, however, he only 
accomplished three repetitions before complaining of severe 
pain.  The physician noted that the veteran had an increase 
in antalgic gait after removing himself from the machine.  
The physician concluded that the veteran had a "severe" 
disability to his right knee, and that it would give him 
difficulty with standing for protracted periods and with 
repetitive bending, stooping, or lifting.  The physician 
noted an impression of a status post lateral meniscectomy 
with severe tri-compartmental arthritis.

In a March 2000 rating decision, the RO granted an increased 
evaluation, 30 percent, for the veteran's right knee 
disability, effective February 22, 2000.  The RO apparently 
determined that the veteran's disability was more 
appropriately rated under Diagnostic Code 5010, rather than 
Diagnostic Code 5257.  The RO also determined that the 
results of the February 2000 examination supported an 
increased rating of 30 percent under Diagnostic Code 5010 
(which requires the use of the criteria of Diagnostic Code 
5261) for the veteran's right knee disability.

In an August 2000 Written Brief Presentation, the veteran's 
accredited representative asserted that the veteran was 
entitled to an effective date of February 28, 1989 for his 30 
percent disability rating, rather than February 22, 2000.  
The representative essentially contended that if VA had 
fulfilled its duty to assist by providing the veteran with an 
adequate VA examination earlier, than the evidence needed to 
support a 30 percent evaluation could have been of record 
much earlier.

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  As noted above, this case was 
remanded in April 1998 for additional evidentiary 
development.  Because the Board was of the opinion that the 
RO failed to comply with all of the instructions set forth in 
its April 1998 remand, this case was remanded again in June 
1999.  There now is ample medical and other evidence of 
record, and there is no indication that there are any 
additional records that have not been obtained and which 
would be pertinent to the present claim.  The record reflects 
that the veteran has been provided with a recent orthopedic 
examination, which specifically addressed the concerns set 
forth by the Court in DeLuca, 8 Vet. App. at 206 regarding 
functional loss due to pain.  Therefore, the Board finds that 
all facts that are relevant to this issue have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran's service-connected right knee 
disorder is currently evaluated as being 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 [traumatic 
arthritis], effective February 22, 2000.  As required by 
Diagnostic Code 5010, the RO rated the veteran for limitation 
of motion for the specific joint involved, which in this case 
required the use of Diagnostic Code 5261 [limitation of 
extension of the leg].  This represented an increase from the 
20 percent disability rating that had previously been 
assigned for the veteran's right knee disorder, effective 
February 28, 1989.

After having reviewed the record, and for the reasons and 
bases that will be set forth below, the Board finds that the 
RO was correct in granting a 30 percent schedular rating 
under Diagnostic Codes 5010-5261 for limitation of extension 
due to the traumatic arthritis of the right knee.  The Board 
further finds that the RO was correct in assigning an 
effective date of February 22, 2000 for the 30 percent 
evaluation.  In essence, the Board believes that the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent under the criteria of Diagnostic 
Codes 5010-5261 prior to that date.

As will be explained below, however, the Board believes that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in Deluca, an additional 10 percent rating is 
warranted under Diagnostic Codes 5010-5261, effective 
February 28, 1989, for additional function loss in the right 
knee.  This will have the effect of increasing the previously 
assigned 20 percent rating under Diagnostic Codes 5010-5261, 
effective February 28 1989, to 30 percent, and of increasing 
the veteran's currently assigned 30 percent rating under 
Diagnostic Codes 5010-5261, effective February 2000, to 40 
percent.

In addition, the Board also finds that a separate rating may 
be assigned under Diagnostic Code 5257, due to recurrent 
subluxation or lateral instability in the veteran's right 
knee, without violating the anti-pyramiding regulation, 
38 C.F.R. § 4.14.  For the reasons and bases that will be set 
forth below, the Board is of the opinion that separate 
ratings are warranted in this instance under Diagnostic Codes 
5010-5261 and Diagnostic Code 5257.  In essence, the Board 
believes that the veteran's right knee disability is 
manifested both by severe impairment of the right knee due to 
instability and other symptoms, and by limitation of motion 
due to traumatic arthritis.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.

In the interest of clarity, the Board will separately discuss 
each applicable diagnostic code.  The Board will also 
separately discuss the impact of the Court's holding in 
Deluca, 8 Vet. App. at 206.

i.  Diagnostic Codes 5010-5261

In the March 2000 rating decision, the RO assigned a 30 
percent evaluation under Diagnostic Code 5010-5261 for the 
veteran's right knee disability, effective February 22, 2000.  
This represented an increase from the 20 percent disability 
rating that had previously been assigned, effective February 
29, 1989.  

The Board is of the opinion that the assignment of a 30 
percent rating under this code was correct, as a 30 percent 
disability rating under Diagnostic Code 5261 contemplates 
limitation of extension to 20 degrees, which is consistent 
with the results of the veteran's February 2000 orthopedic 
examination and the other medical evidence of record.  
Because there is no indication in the record that the 
limitation of extension in the veteran's right knee has ever 
been found to be greater than to 20 degrees, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's right knee disability 
under the schedular criteria of Diagnostic Code 5261.

The Board has taken into consideration the applicability of 
"staged ratings," pursuant to Fenderson.  The Board finds 
that the RO's assignment of an effective date of February 22, 
2000 for the veteran's 30 percent evaluation under the 
criteria Diagnostic Code 5010-5261 was appropriate, as the 
preponderance of the competent and probative evidence of 
record does not support the assignment of a rating in excess 
of 20 percent under this criteria prior to February 22, 2000.  
In particular, the Board notes that in the numerous VA and 
private physical examinations conducted prior to that date, 
limitation of extensions in the veteran's right knee was 
never found to be to more than 15 degrees.  For example, the 
April 1989 VA examiner found extension to be to 10 or 15 
degrees and the December 1993 VA examiner found it to be to 
12 degrees.  In addition, the August 1998 VA examiner found 
extension only to 10 degrees and Dr. G.L. determined in his 
April 1989 VA examination that extension was to 5 degrees.  
Because there is no evidence of a limitation of extension 
greater than 15 degrees prior to February 22, 2000, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 20 percent prior to that date.

Therefore, in summary, the Board finds that the weight of 
competent and probative evidence supports the assignment of a 
30 percent disability rating, and no more, under the criteria 
of Diagnostic Code 5010-5261, effective February 22, 2000.  
The Board further finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent under the criteria Diagnostic Code 5010-5261 prior 
to February 22, 2000.

ii.  DeLuca considerations

The principal reason for the Court's July 1997 remand of this 
case was to allow the Board to revisit 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in evaluating the veteran's service-connected 
right knee disability.  For this reason, and because the 
veteran has been rated under Diagnostic Code 5010, which 
contemplates limitation of motion, the Board has considered 
the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in light 
of the Court's ruling in DeLuca. 

As noted, the veteran is currently evaluated as 30 percent 
disabled under Diagnostic Code 5010-5261, effective February 
22, 2000.  Having reviewed the complete record, the Board 
believes that an additional 10 percent evaluation for pain 
and limitation of function is appropriate in this instance.  
The Board finds the most probative evidence in this regard to 
be Dr. G.L.'s February 2000 examination, which revealed 
evidence of pain on motion, lack of endurance and excessive 
fatigue.  Dr. G.L. specifically concluded that these symptoms 
would give the veteran difficulty standing for protracted 
periods of time, and doing repetitive bending, stooping, or 
lifting.  The Board believes these findings to be consistent 
with the veteran's complaints throughout the past decade of 
difficulties he experienced due to pain, swelling and other 
symptoms in his right knee.  In light of these findings, the 
Board finds that an additional 10 percent rating is warranted 
under Diagnostic Code 5010-5261 for pain and limitation of 
function.  

The Board further finds that an amount higher than an 
additional 10 percent under DeLuca is not warranted for the 
veteran's service-connected right knee disability.  As 
discussed above, although the veteran is limited in function 
due to his right knee disability, the record reflects that he 
still engages in various physical activities, such as yard 
work, and that he has not missed any work due to his knee 
problems.  In addition, although he experienced some fatigue 
and lack of endurance during the examination, he was still 
able to do 10 repetitions of lifting 30 pounds on an 
extension machine without his knee being effected at all.  
Furthermore, there is also no indication of loss of 
coordination or excursion, and no evidence of deformity or 
atrophy.  In light of the level of functional loss shown, the 
Board believes that the preponderance of the evidence is 
against an amount greater than an additional 10 percent for 
functional loss due to pain.

Furthermore, because Dr. L.'s February 2000 findings appear 
to be consistent with the complaints of pain, swelling and 
other symptoms in the veteran's right knee that were noted by 
numerous examiners throughout the past decade, the Board 
believes that the record also supports the assignment of this 
additional 10 percent rating for pain and limitation of 
function from February 28, 1989, the date the veteran filed 
his initial claim for service connection.

Having found that an additional 10 percent is warranted for 
additional functional loss, effective February 1989, the 
Board notes that this has the effect of increasing the 
disability ratings assigned under Diagnostic Code 5010-5261 
for the periods both before and after February 22, 2000.  In 
essence, the additional 10 percent for functional loss 
results in an increased evaluation of 30 percent for the 
veteran's right knee disability under Diagnostic Code 5010-
5261, effective February 28, 1989.  It also results in an 
increased evaluation of 40 percent for the veteran's right 
knee disability under Diagnostic Code 5010-5261, effective 
February 22, 2000.  

iii.  Diagnostic Code 5257

For reasons and bases which will be discussed below, the 
Board finds that the evidence of record supports the 
assignment of a separate 30 percent evaluation under 
Diagnostic Code 5257, effective February 28, 1989.

In essence, the Board believes that the weight of the 
competent and probative evidence supports the conclusion that 
the veteran experiences a variety of right knee symptoms 
other than limitation of motion, including instability, 
crepitus, effusion and locking-up of the knee, so as to 
warrant a separate disability rating under Diagnostic Code 
5257.  In particular, the Board notes that instability of the 
right knee was noted during numerous physical examinations, 
including a May 1990 VA outpatient examination and in the 
several examinations conducted by Dr. G.L. since 1997.  In 
addition, VA outpatient treatment records confirm that the 
veteran has experienced a variety of other symptoms in his 
right knee throughout the past decade, including crepitus, 
effusion, and locking-up.  

The Board notes that assigning a separate disability rating 
for these symptoms does not violate the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 because such 
pathology is not duplicative or overlapping of the 
symptomatology for which the veteran has already been 
compensated under Diagnostic Codes 5110-5261.  Esteban, 6 
Vet. App. at 262.  The Board believes that the case at hand 
is identical to the scenario set forth in VAOPGCPREC 23-97, 
in which the General Counsel specifically held that a single 
musculoskeletal disability may receive separate ratings under 
diagnostic codes for arthritis [5003 and/or 5010] and under 
diagnostic codes which rate musculoskeletal disabilities 
under criteria other than limitation of motion, specifically 
5257, provided that any separate rating must be based upon 
additional disability.

As discussed in detail above, the Board believes that the 
competent medical evidence of record demonstrates that the 
veteran's right knee disability, which has been diagnosed as 
degenerative arthritis, is manifested by limitation of motion 
in his right knee.  This limitation of motion has been 
compensated by the disability rating assigned for the 
veteran's right knee under Diagnostic Codes 5010-5261.  
However, the Board believes that the competent medical 
evidence demonstrates that the veteran's right knee 
disability is also manifested by a variety of other symptoms, 
including instability, crepitus, effusion, and locking-up.  
Because these symptoms are not contemplated by the criteria 
of Diagnostic Codes 5010-5261, the Board finds that these 
symptoms constitute "additional disability" so as to 
warrant a separate disability rating under Diagnostic Code 
5257.  The Board finds that this is consistent with 
VAOPGCPREC 23-97.

Furthermore, the Board finds that the weight of the evidence 
supports a 30 percent disability rating for the veteran's 
right knee pathology under Diagnostic Code 5257.  As noted 
above, a May 1990 VA outpatient record reveals that the 
veteran was noted to have gross instability in his right knee 
and that he was using a knee brace for assistance.  In 
addition, it appears that Dr. G.L. has diagnosed the veteran 
with instability in his right knee numerous times since 1997; 
Dr. G.L. specifically described the veteran's right knee 
disability as "severe" during the February 2000 
examination.  

The Board recognizes that there is evidence of record which 
does not support a rating of 30 percent under this Diagnostic 
Code 5257.  There is no evidence of recurrent subluxation, as 
appears to be required under the criteria of Diagnostic Code 
5257.  It also appears that several VA examiners specifically 
found that there was no evidence of lateral instability in 
the right knee.

However, the Board is cognizant of the applicability of the 
provisions of 38 C.F.R. § 4.21 in rating disabilities.  The 
provisions of 38 C.F.R. § 4.21 state that it is not expected 
that all cases will show all the findings specified under the 
applicable criteria; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) [the Court 
stressed to the Board the importance of addressing the 
provisions of 38 C.F.R. § 4.7 and § 4.21 in rating a 
veteran's disability].

In this case, the Board has taken into consideration several 
factors, including the objective findings of instability in 
the veteran's right knee; his consistent complaints of 
various other symptoms in his right knee, including pain, 
crepitus, effusion, and locking-up; and the opinions of 
several orthopedic examiners who specifically described the 
nature of the veteran's right knee disability as 
"considerable", "moderate to severe" and "severe".  In 
light of all of this evidence, the Board believes that the 
veteran's overall disability picture more clearly 
approximates the criteria for a 30 percent rating for severe 
impairment of the right knee.  38 C.F.R. § 4.7, 4.21.  

Therefore, a separate 30 percent disability rating, the 
maximum rating available under Diagnostic Code 5257, is 
granted for the veteran's residuals of a right knee 
disability.

In Fenderson, 12 Vet. App. at 126, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco, 7 Vet. App. 
at 58.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 30 percent disability 
rating, effective from February 28, 1989, the date the 
veteran filed his initial claim for service connection.  In 
essence, the Board believes that while some fluctuation is 
evidence in the veteran's level of disability over the past 
decade, the competent and probative evidence discussed above 
supports the conclusion that the veteran's disability picture 
is generally manifested by severe impairment of the right 
knee.  

For example, the Board notes the veteran's consistent 
complaints throughout the past decade of instability, 
swelling, crepitus, and locking-up, as well as the opinions 
of the VA examiners noted above, including the April 1989 VA 
examiner's characterization of the veteran's level of 
disability as "considerable" and the December 1993 VA 
examiner notation that the veteran had a "moderate to 
severe" disability.  In light of this and other evidence of 
record, the Board believes that the veteran's overall 
disability picture supports an effective date of February 28, 
1989 for the 30 percent evaluation under Diagnostic Code 
5257. 

DeLuca considerations, however, do not effect the 30 percent 
assigned under Diagnostic Code 5257.  The Court has 
specifically held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Moreover, 30 percent is the 
highest disability rating available under Diagnostic Code 
5257.  Since this is the maximum available schedular rating 
under Diagnostic Code, the veteran is not entitled to a 
higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.   See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


iv.  Conclusion

In summary, for the reasons and bases set forth above, the 
Board finds that an  evaluation of 30 percent is warranted 
for the veteran's right knee disability under Diagnostic Code 
5010-5261, effective February 28, 1989.  The Board also finds 
that an evaluation of 40 percent is warranted for the 
veteran's right knee disability under Diagnostic Code 5010-
5261, effective from February 22, 2000.  These increased 
ratings are based on additional 10 percent granted for 
functional loss in the right knee.  In addition, the Board 
also finds that a separate disability rating of 30 percent is 
warranted under Diagnostic Code 5257, effective February 28, 
1989.  To this extent, the benefit sought on appeal is 
granted.


ORDER

A 30 percent evaluation for the veteran's right knee 
disorder, for the period from February 28, 1989 to February 
22, 2000, is granted under Diagnostic Code 5010-5261, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  

A 40 percent evaluation for the veteran's right knee 
disorder, from February 22, 2000 forward, is granted under 
Diagnostic Code 5010-5261, subject to controlling regulations 
applicable to the payment of monetary benefits.

A separate evaluation of 30 percent for the veteran's right 
knee disorder, from February 28, 1989 forward, is granted 
under Diagnostic Code 5257, subject to controlling 
regulations applicable to the payment of monetary benefits.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

